This is an action upon a guardian's bond, commenced by Helen Slinker, a minor, by her legal guardian, A. Neely, against the former guardian and the Title Guaranty   Surety Company, surety upon his bond. The questions involved are identical with those decided by this court in the case of the Title Guaranty  Surety Co. v. Wm. Raymond Slinker, a Minor, by his LegalGuardian, A. Neely, ante, 128 P. 696.
Upon the authority of that case, the judgment in this case is affirmed.
All the Justices concur. *Page 154